DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a corrected notice of allowance on the merits on patent application 15/192545 to review the IDS filed 6/29/2022. This application claims a priority date of 6/24/2016, based on its filing date. Applicant Is Cree Fayetteville, Inc. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 was filed after the mailing date of the notice of allowance on 5/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, and does not affect patentability.

Allowable Subject Matter
Claims 1, 5-11, 15-27, 29, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious a HEMT device with a buried p-layer that extends toward the gate but not under the drain, and connected to the source with a p-type contact that is adjacent to the buffer layer in an etched recess through the buffer and barrier layer as required by claims 1, 9 and 11.  
Dependent claims carry the same novel feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                        


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Primary Examiner, Art Unit 2893